Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the instant claim 1, it is unclear if “hydrogen halide” refers to gaseous hydrogen halide, such as gaseous HCl because liquid aqueous HCl is commonly referred to as hydrochloric acid.
	In the instant claims 3-4, since the “dechlorination” would only release chlorine, only zinc chloride could be formed, not any other “zinc halide” as required.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 54-115,698 in view of either Saito et al (4,069,297) or McElroy (5,336,297), optionally further in view of the article from jabjorklund.faculty.noctrl.edu (“Distillation of Liquids: Separation of 2-propanol from Water by Fractional Distillation”, September 2012, pp. 1-6, taken from  https://web.archive.org/web/20120912045848/http://jabjorklund.faculty.noctrl.edu/chm114/lab/1_distillation.pdf).
JP ‘698 discloses a method for treating a solution of zinc halide in lower alcohol (note title).  
For the instant claims 1, 3-4, JP ‘698 discloses that in the dehalogenation reaction of halogenated hydrocarbons with metal zinc powder, it is necessary to dissolve the zinc halide formed on the surface of the metal zinc powder in a solvent.  Suitable solvents are alcohol, dioxane, formamide, water-dispersant, ethyl acetate and the like.  In particular, lower alcohol are superior to other solvents because of their favorable boiling point and easy separation of the product and solvent (note machine translation, page 2, top paragraph).  The dehalogenation reaction between the halogenated hydrocarbon and metal zinc in the presence of a lower alcohol, the lower alcohol is used in a large excess so that the zinc halide concentration in the lower alcohol solution is low.  The lower alcohol is methyl alcohol, ethyl alcohol, propyl alcohol, butyl alcohol.  The first three have 1-3 carbons.  JP ‘698 uses methyl alcohol (methanol) in the example (note machine translation, last 4 lines of the middle paragraph).  This lower alcohol solution contains mainly unreacted metal as an insoluble component, and a small amount of zinc oxide and a complex compound of 
JP ‘698 fairly discloses the need to separate and re-using zinc halide and lower alcohol (note machine translation, first sentence of the lower paragraph).  JP ‘698 further discloses that since excess of lower alcohol, after the dechlorination, the dilute lower alcohol solution of zinc halide is concentrated by heating, evaporation, etc. and then hydrochloric acid is added to this solution as necessary to obtain a clear lower alcohol solution of zinc halide (note machine translation, the sentence bridging pages 2-3).  JP ‘698 discloses that concentrated hydrochloric acid was used (note machine translation, page 4, first line), this fairly discloses that aqueous hydrochloric acid with concentration up to about 38% was used, such aqueous hydrochloric acid is considered as both the “water” and the “hydrogen halide” as required in the instant claim 1.  Thus, the clear lower alcohol solution of zinc halide as disclosed in JP ‘698 would also contain water.
For the instant claims 5-6, JP ‘698 fairly discloses the use of HCl and the formation of zinc chloride.
After adding hydrochloric acid to the lower alcohol solution containing zinc chloride and zinc to obtain the clear lower alcohol solution of zinc halide, JP ‘698 further discloses the step of converting the zinc halide to zinc hydroxide by adding an alkali 
The difference is JP ‘698 does not disclose the distillation step to separate the lower alcohol from the clear lower alcohol solution of zinc halide to obtain an aqueous solution of zinc halide.
Instead, after adding hydrochloric acid to the lower alcohol solution containing zinc chloride and zinc to obtain the clear lower alcohol solution of zinc halide, JP ‘698 further discloses the step of converting the zinc halide to zinc hydroxide by adding an alkali metal hydroxide or an alkaline earth metal hydroxide (note machine translation, page 3, middle paragraph).  Zinc hydroxide is recovered as a product in JP ‘698.
Saito ‘297 discloses a process for producing carbon fibers that uses zinc chloride as solvent (note claim 11).
Alternatively, McElroy ‘297 discloses that aqueous zinc chloride solution can be subjected to electrolysis to produce zinc metal and chlorine gas.
It would have been obvious to one of ordinary skill in the art to recover an aqueous zinc chloride, instead of zinc hydroxide, from the clear lower alcohol solution of zinc halide in the process of JP ‘698, as suggested by either Saito ‘297 or McElroy ‘297, because aqueous zinc chloride solution is desirable in the art and it could be used as a solvent or as a starting material for producing zinc and chlorine.  
Since aqueous zinc chloride is desired, as suggested by Saito ‘297 or McElroy ‘297, it would have been obvious to one skilled in the art to further add water along with the HCl in order to obtain a desirable aqueous zinc chloride from the clear lower alcohol zinc chloride solution as disclosed in JP ‘698.

Optionally, the article can be applied to teach that alcohol, such as 2-propanol can be separated from water by fractional distillation (note title, “Introduction” section and pages 5-6).  Since methanol and ethanol (methyl alcohol and ethyl alcohol) have boiling point lower than that of propanol, distillation could clearly be used to separate these alcohols from water.
For the instant claims 6-11, it would have been obvious to one skilled in the art to select an appropriate temperature in order to effectively separate the lower alcohol from the water, depending on the boiling point of the lower alcohol.
For the instant claim 2, when solvent other than alcohol was used in the process of JP ‘698, such as dioxane with a boiling point 101oC, dioxane cannot be separated from water by distillation because its boiling point is practically the same as that of water.  Thus, it would have been obvious to one skilled in the art to replace the dioxane with an alcohol so that alcohol could easily be separated from water by distillation.

 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on M-T, Th-F 6:30 AM -3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        March 25, 2021